Citation Nr: 0121677	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia as secondary to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2001 the Board granted service connection for acute 
myelogenous leukemia.  For reasons that will be explained 
below, this decision must be vacated.  


FINDINGS OF FACT

1.  In March 2001 the Board granted service connection for 
acute myelogenous leukemia.  

2.  In June 2001, the RO was notified that the veteran had 
passed away in August 1999, prior to the promulgation of the 
Board's March 2001 decision on the appeal.  


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1302 (2000).  

2.  The Board's March 2001 decision granting service 
connection for acute myelogenous leukemia is vacated.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In this case, the record shows that the RO denied service 
connection for acute myelogenous leukemia in December 1998.  
This decision was appealed and eventually came before the 
Board.  

In March 2001 the Board granted service connection for acute 
myelogenous leukemia.  

Following the issuance of the Board's decision, the RO was 
notified in June 2001 that the veteran had passed away in 
August 1999, prior to the promulgation of the Board's March 
2001 decision.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As a result, 
this appeal on the merits became moot by virtue of the death 
of the veteran.  Therefore, the Board had no jurisdiction to 
adjudicate the merits of the claim.  Thus, the Board's March 
2001 decision must be vacated.  See 38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1302 (2000).

The Board notes that the decision pertaining specifically to 
de novo consideration of the issue of service connection for 
acute myelogenous leukemia is contained in a separate 
decision.  


ORDER

The Board's March 2001 decision granting service connection 
for acute myelogenous leukemia is vacated.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

